COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 VICTOR M. ANGUIANO,                                              No. 08-17-00178-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
 V.                                                            County Court at Law No. 5
                                                 §
 CITY OF EL PASO, DANIEL                                        of El Paso County, Texas
 MARES, KAREN S. MARES A/K/A                     §
 KAREN SUE MARES, AND ALICIA                                        (TC# 2011TX484)
 MARES,                                          §

                              Appellees.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2017.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.